DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 21-25 and 27-40 of the after-final claim set received 5/31/2022 are pending.  Claims 1-20 and 26 have been canceled by the applicant.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Stephen Sequin on 6/30/2022.
The application has been amended as follows: 

Claim Amendment
Claim 35.  A turbofan gas turbine engine, comprising: 
a fan section including a fan and an outer housing surrounding the fan to define a bypass duct; 
a geared architecture including an epicyclic gear train; 
a compressor section including a first compressor and a second compressor axially aft of the first compressor relative to an engine longitudinal axis; 
a turbine section including a first turbine and a fan drive turbine, wherein the fan drive turbine drives the fan through the geared architecture; 
at least one shaft rotatably coupled to the turbine section; 
a plurality of bearing structures each including a respective bearing compartment, wherein the plurality of bearing structures includes a first bearing structure and a second bearing structure that supports the at least one shaft; and 
a buffer system that selectively communicates a buffer supply air to the plurality of bearing structures, including communicating the buffer supply air to the bearing compartment of the first bearing structure at a first position along the at least one shaft, the first position axially forward of the second compressor relative to the engine longitudinal axis, then communicating the buffer supply air along a length of the at least one shaft from the first position to a second position along the shaft in the turbine section to pressurize the bearing compartment of the second bearing structure, wherein the buffer system includes a valve that selectively controls a flow of the buffer supply air, the valve modulates flow between a first bleed supply air and a second bleed supply air, the first bleed supply air is at a first pressure and the second bleed supply air is at a second pressure that is greater than the first pressure, and the buffer system further comprises:
a sensor that detects a power condition of the turbofan gas turbine engine; 
a controller that selectively modulates the valve in response to the power condition detected by the sensor.

Allowable Subject Matter
Claim 21-25 and 27-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or form a reasonable combination teaching the following in combination with the other independent claim limitations:
Regarding Claim 21, “the second bleed supply air and the third bleed supply air taken from a common axial position relative to the engine longitudinal axis,” where each of the second bleed supply air and the third bleed is claimed as associated with a unique modulation, i.e. switching, valve.  Support for this amendment is found in Fig. 5 in combination with para. 0062 of the instant application.
Regarding Claim 35, “a buffer system that selectively communicates a buffer supply air to the plurality of bearing structures, including communicating the buffer supply air to the bearing compartment of the first bearing structure at from a first position along the at least one shaft, the first position axially forward of the second compressor relative to the engine longitudinal axis, then communicating the buffer supply air along a length of the at least one shaft from the first position to a second position along the shaft in the turbine section to pressurize the bearing compartment of the second bearing structure.”  The rejection of the previous action shows Suciu in view of Franconi teaches the claimed apparatus with the exception of the limitation cited above.  The citation essentially claims a routing of buffer air from a first bearing compartment forward of the high pressure compressor section to a second bearing compartment within the turbine section along the at least one shaft from the first to the second bearing structure.  Glahn (US 2011/0203293) teaches in Figs. 1-2 the routing 50 from a forward bearing chamber 12B to a rear bearing chamber 12D along an engine shaft 14A but Glahn can’t properly be used to modify Suciu in view of Franconi because Glahn specifically teaches away from using the claimed buffer system and the buffer system of the combination, incorporated from Franconi, which includes a bleed flow from a high pressure compressor because of the additional weight and difficult packaging of the associated with such a system (Glahn paras. 0003 and 0015).  Support for the amendment is found in Fig. 3 of the instant application.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                       Primary Examiner, Art Unit 3741                                                                                                                 Examiner, Art Unit 3741